ROBERTS, J.
We affirm the provisions of the dissolution-of-marriage decree except that provision requiring the sale of the family residence and an equal division of the equity between the parties.
Because there are three minor children, aged 9, 8 and 4, who were awarded to wife, and because of wife’s testimony of the difficulty of finding other suitable living accommodations, as well as husband’s testimony that the children should stay in the family home, we modify the decree to award the family residence to wife with a judgment to husband in the sum of $15,000, together with interest at 9 percent per annum, to be paid five years from the date of the decree or at such time as the property is sold, whichever occurs first. Wife shall have obligation for mortgage payments, both principal and interest, taxes and insurance on the residence.
Affirmed as modified. No costs to either party.